Citation Nr: 1452886	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for onychomycosis of the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to March 1977. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Seattle, Washington (RO), which in pertinent part, denied a compensable evaluation for onychomycosis of the feet. 

In March 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A copy of the hearing transcript has been associated with the claims folder.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial consideration.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that it has reviewed both the Veteran's physical claims file and paperless claims file to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his disability due to onychomycosis of the feet.  He contends that his disability is more severe than reflected by the currently assigned noncompensable evaluation.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  

The most recent VA medical examination was conducted in October 2009 and the examination report shows that the VA examiner found no functional impairment due to onychomycosis.  This disability has heretofore been rated under the criteria for evaluating a topical skin disorder (dermatophytosis/dermatitis) contained in 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2014).  However, the Veteran's competent testimony at his March 2013 hearing indicates that he presently experiences actual functional impairment due to bilateral foot pain and foot sensitivity when walking, which he associates with his onychomycosis.  As it must now be clinically determined whether or not this subjective symptom is, in fact, an aspect of the Veteran's service-connected onychomycosis as opposed to his nonservice-connected diabetes mellitus; as this functional impairment may indicate a worsening of his skin disorder; and as it has been over five years since the latest pertinent medical examination of record, a remand for a new examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Furthermore, to the extent that the Board must consider the issue of entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16(a) in conjunction with the above claim for an increased rating, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that any consideration for a TDIU on the merits must be held in abeyance pending resolution of the remaining inextricably intertwined increased rating issue that is still in appellate status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, who treated the Veteran's onychomycosis.  After obtaining the appropriate releases, those records not already associated with the evidence should be obtained for inclusion in the evidence.  All attempts to procure records should be documented in the file.  If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review.

2. Arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and extent of his service-connected bilateral onychomycosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

The examiner should present a detailed report as to his/her objective findings regarding the Veteran's bilateral onychomycosis, including the following:

Are there symptoms, to include the Veteran's subjective complaints of bilateral foot pain and foot sensitivity, associated with the service-connected bilateral onychomycosis that produce actual functional impairment of the Veteran's feet when he is walking or standing on them?

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion, then the examiner so state in his/her discussion and explain why.  The report prepared must be typed.

3.  After completing the above actions, and any other development deemed necessary, the claims on appeal must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



